MEMORANDUM**
Nevada state prisoner Matthew Alan Hutchinson appeals pro se the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging his 13-count state conviction for lewdness with a child and indecent exposure. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hutchinson contends that his section 2254 petition was timely filed because his state post-conviction petition was pending, for statutory tolling purposes, until the date the Nevada Supreme Court’s remittitur was received by the state district court. This contention has no legal support. See White v. Klitzkie, 281 F.3d 920, 923-24 & n. 4 (9th Cir.2002) (stating that under section 2244(d)(2) “it is the decision of the state appellate court, rather than the ministerial act of entry of the mandate, that signals the conclusion of review”).
Hutchinson’s motion for broader certification is denied. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.